


109 HCON 477 IH: Expressing the sense of the Congress that

U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 477
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2006
			Mr. Bartlett of
			 Maryland (for himself and Mr.
			 Abercrombie) submitted the following concurrent resolution; which
			 was referred to the Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  the States should enact joint custody laws for fit parents, so that more
		  children are raised with the benefits of having a father and a mother in their
		  lives.
	
	
		Whereas, in the Fatherhood Program provided for in section
			 117 of H.R. 240, as introduced in the House of Representatives on January 4,
			 2005, it states that—
			(1)in approximately 84 percent of the cases
			 where a parent is absent, that parent is the father;
			(2)if current trends
			 continue, half of all children born today will live apart from one of their
			 parents, usually their father, at some point before they turn 18 years old;
			(3)where families
			 (whether intact or with a parent absent) are living in poverty, a significant
			 factor is the father’s lack of job skills;
			(4)committed and
			 responsible fathering during infancy and early childhood contributes to the
			 development of emotional security, curiosity, and math and verbal
			 skills;
			(5)an estimated 19,400,000 children (27 percent) live apart from their biological
			 fathers; and
			(6)40 percent of the
			 children under age 18 not living with their biological fathers had not seen
			 their fathers even once in the past 12 months, according to national survey
			 data;
			Whereas single parents are to be commended for the
			 tremendous job that they do with their children;
		Whereas America needs to encourage responsible parenting
			 by both fathers and mothers, whenever possible;
		Whereas America needs to encourage both parents (and
			 extended families) to be actively involved in children’s lives;
		Whereas a way to do that is to encourage joint custody
			 (shared parenting);
		Whereas the American Bar Association found in 1997 that 19
			 States plus the District of Columbia had some form of presumption for joint
			 custody, either legal, physical, or both, and since then, 13 additional States
			 have added some form of presumption, bringing the current total to 32 States
			 plus the District of Columbia;
		Whereas Census Bureau data shows a correlation between
			 joint custody (shared parenting) and a higher payment of financial child
			 support;
		Whereas social science literature shows that children are
			 well adjusted in an intact family with two parents in the home, and research
			 also shows that for children of divorced, separated, and never married parents,
			 joint custody is strongly associated with positive outcomes for children on
			 important measures of adjustment and well being; and
		Whereas research by the Department of Health and Human
			 Services shows that the States with the highest amount of joint custody
			 subsequently had the lowest divorce rate: Now, therefore, be it
		
	
		That it is the sense of the Congress that
			 the States should pass joint custody laws for fit parents, so that more
			 children are raised with the benefits of having a father and a mother in their
			 lives.
		
